The only question involved in this appeal requires a consideration of the evidence which appellee insists is not in the record. Appellant has made no attempt to correct the record so as to overcome appellee's objection. On the authority ofJohnson, Admr., v. Johnson (1901), 156 Ind. 592, 60 N.E. 451;Butt v. Lake Shore, etc., R. Co. (1902), 159 Ind. 490, 65 N.E. 529; and Robinson v. Smith (1917), 64 Ind. App. 119, 115 N.E. 336, we hold the evidence is not in the record.
Judgment affirmed. *Page 719